Exhibit 10.25

PITTWAY CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

SECTION 1

Introduction

1.1 The Plan and Its Effective Date. This Pittway Corporation Supplemental
Executive Retirement Plan (the “plan”) has been established by Pittway
Corporation (the “company”), effective January 1, 1996.

1.2 Purpose. The company maintains the Pittway Corporation Retirement Plan (As
Amended and Restated Effective as of January 1, 1989) (as the same may hereafter
be amended, the “retirement plan”), which is intended to meet the requirements
of a “qualified plan” under the Internal Revenue Code of 1986, as amended (the
“Code”). While the Code places limitations on the maximum benefits which may be
paid from a qualified plan and the maximum amount of an employee’s compensation
that may be taken into account for determining benefits payable under a
qualified plan, the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), permits the payment under an “unfunded plan” of benefits which may
not be paid under a qualified plan because of such limitations. The purpose of
the plan is to provide certain key employees of the company and its subsidiaries
with certain benefits which may not be provided under the retirement plan
because of the maximum compensation limitation of the Code.

SECTION 2

Eligibility and Benefits

2.1 Eligibility. Each key employee of the company or a subsidiary of the company
(a “participant”) who participates in the retirement plan and who is a party to
an employment agreement with the company or subsidiary of the company
substantially in the form attached hereto as Exhibit 1 (as the same may
hereafter be amended, his “Employment Agreement”) that provides for his
participation in the plan shall participate in the plan, subject to the
conditions and limitations of the plan. It is expressly understood that
variations among the participants’ Employment Agreements may result in
differences in the numbered paragraphs thereof in which corresponding provisions
appear (for example, the non-competition provisions which are in paragraph 10 of
Exhibit 1 attached hereto, or variations thereof, may be in paragraph 10 of
certain of the Employment Agreements but in paragraph 9 of others). Accordingly,
each reference in the plan to a particular numbered paragraph of a participant’s
Employment Agreement shall be deemed to be a reference to the paragraph thereof,
if any, which corresponds to the identically numbered paragraph of Exhibit 1.

2.2 Accrued Benefit. For 1995 and for each full calendar year and any final
fraction of a calendar year of a participant’s Employment Period (as such term
is defined in such participant’s Employment Agreement), the participant shall
accrue a benefit under the plan equal to 1.85 percent of that portion of his
earnings (as defined in section 2.3 below) for such year or fraction that is in
excess of the “maximum dollar limitation” (as defined below) for such year or
fraction and is less than $300,000. For purposes of the plan, “maximum dollar
limitation” means, for

--------------------------------------------------------------------------------



any year or fraction of a year, the greater of $150,000 or the dollar amount of
any higher maximum limitation on annual compensation taken into account under a
qualified plan for such year or fraction of a year determined by the Secretary
of Treasury or his delegate or by law under section 401 (a) (17) of the Code; it
being understood that annual compensation for purposes of such limitation is
computed differently from “earnings” for purposes of the plan. A participant’s
accrued benefits under the plan shall be referred to hereinafter as the
participant’s “supplemental retirement benefits.”

2.3 Earnings. For purposes of the plan, a participant’s “earnings” for any year
or fraction means his total, regular cash compensation paid for such year or
fraction for services rendered to the Pittway Companies (as such term is defined
in the retirement plan) during such year or fraction, consisting solely of his
salary and his annual discretionary cash bonus, if any, for such year. It is
expressly understood that a participant’s “earnings” do not include any other
compensation, including, without limitation, any of the following:

(a)      Long-tem incentive compensation;   (b)      Unused vacation pay;   (c) 
    Special cash bonuses;   (d)      Any income realized for Federal income tax
purposes as a result of the grant or exercise of an option or options to acquire
shares of stock of a Pittway Company, the receipt or exercise of any stock
appreciation right or payment, or the disposition of shares acquired by the
exercise of such and option or right;   (e)      Any noncash compensation,
including any amounts contributed by the participant’s employer(s) for his
benefit under the retirement plan or any other retirement or benefit plan,
arrangement, or policy maintained by his employer(s);   (f)      Any
reimbursements for medical, dental or travel expenses, automobile allowances,
relocation allowances, educational assistance allowances, awards and other
special allowances;   (g)      Any income realized for Federal income tax
purposes as a result of (i) group life insurance, (ii) the personal use of an
employer-owned automobile, or (iii) the transfer of restricted shares of stock
or restricted property of a Pittway Company, or the removal of any such
restrictions;   (h)      Any severance pay paid as a result of the participant’s
termination of employment (it being expressly understood that any amount(s)
taken into account pursuant to the final sentence of section 2.8 below shall not
be deemed severance pay for purposes hereof); or   (i)      Any compensation
paid or payable to the participant, or to any governmental body or agency on
account of the participant, under the terms of any state, Federal or foreign law
requiring the payment of such compensation because of the participant’s
voluntary or involuntary termination of employment with any Pittway Company.  

2

--------------------------------------------------------------------------------



Notwithstanding the foregoing, a participant’s “earnings” do include (i) any
salary reduction amount elected by the participant and credited to a cafeteria
plan (as defined in section 125 (c) of the Code) or a qualified cash or deferred
arrangement (as defined in section 401 (k) of the Code) and (ii) the initial
value ascribed to any performance shares award the participant elects to receive
in lieu of a portion of his annual discretionary cash bonus.

2.4 Payment of Benefits. Each participant’s Employment Agreement provides that
in no event shall his Employment Period be extended beyond his 65th birthday
except by mutual agreement of the participant and his employer. Subject to the
conditions and limitations of the plan, upon a participant’s attainment of age
65 years, he shall be entitled to a monthly benefit payable for his life
commencing upon his attainment of age 65 years in an amount equal to one-twelfth
(1/12) of the sum of the participant’s accrued supplemental retirement benefits.
A participant’s supplemental retirement benefits shall be paid to him in the
form described below that applies to the participant; provided, however, that in
lieu of payment in the normal form described below, the participant may
irrevocably elect, within thirty (30) days after his commencement of
participation in the plan, to receive his supplemental retirement benefits in a
single lump sum as soon as practicable after his attainment of age 65 years. A
participant’s “supplemental retirement benefit commencement date” means the date
of which the initial payment (or, in the case of a single lump sum, full
payment) of the supplemental retirement benefits to which the participant is
entitled is payable. Subject to the conditions and limitations of the plan, a
participant’s supplemental retirement benefit commencement date shall normally
be the first day of the calendar month coincident with or next following the
participant’s attainment of age 65 years. Notwithstanding the immediately
proceeding sentence, if a participant’s Employment Period under his Employment
Agreement terminates prior to his attainment of age 65 years and he is eligible,
and elects, to receive early retirement benefits under the retirement plan, and
if the participant requests a supplemental retirement benefit commencement date
prior to his attainment of age 65 years, then with (but only with) the consent
of the committee (as defined in section 3.1 below), the participant’s
supplemental retirement benefit commencement date shall be such earlier date, if
any, selected by the committee. Supplemental retirement benefits that are paid
in a lump sum, or commence, before the participant’s attainment of age 65 years,
if any, shall be subject to actuarial reduction in accordance with section 2.5
below.

(a)      Life Annuity. If a participant does not have a spouse (as defined in
section 2.7 below) on his supplemental retirement benefit commencement date, and
if he has not elected pursuant to the proceeding provisions of this section 2.4
to receive his supplemental retirement benefits in a single lump sum, payment of
his supplemental retirement benefits shall be during his lifetime on a life
annuity basis.   (b)      Joint and Survivor Annuity. If a participant has a
spouse (as defined in section 2.7 below) on his supplemental retirement benefit
commencement date, payment of his supplemental retirement benefits shall be in
the form of a joint and 50 percent survivor annuity unless the participant has
theretofore elected pursuant to the preceding provisions of this section 2.4 to
have his benefits provided in a single lump sum. Such joint and 50 percent
survivor annuity shall consist of reduced monthly benefit continuing during the
participant’s lifetime, and if such spouse is living at the time of the
participant’s death, payment of 50 percent of such monthly benefit shall be made
to such spouse until such spouse’s death occurs. The amount of the participant’s
and such spouse’s benefits under this subsection shall be calculated so  

3

--------------------------------------------------------------------------------



 

       

that it is the actuarial equivalent of the supplemental retirement benefits to
which the participant would otherwise be entitled under the plan. If such spouse
predeceases the participant, or if the participant and such spouse cease to be
married after the participant’s supplemental retirement benefits commencement
date, there shall be no adjustment to the participant’s monthly payments and no
supplemental retirement benefits shall be payable to any person after the
participant’s death.

2.5 Actuarial Equivalent. A benefit shall be actuarially equivalent to another
benefit if the actuarial reserve required to provide such benefit is equal to
the actuarial reserve required to provide such other benefit, computed on the
basis of the same actuarial assumptions, interest rates, tables, methods and
procedures, including reduction factors for commencement of payments prior to
attainment of age 65 years, that are used for purposes of the retirement plan as
in effect on the applicable date that a benefit payment amount is determined.

2.6 Pre-Retirement Surviving Spouse Benefit. If a participant dies prior to his
supplemental retirement benefit commencement date, no supplemental retirement
benefits under the plan shall be paid or payable with respect to the
participant; provided, however, that if the participant has a spouse (as defined
in section 2.7 below) at the time of his death, such spouse shall be entitled to
receive a monthly benefit for such spouse’s lifetime equal to 50 percent of the
amount of monthly benefit that would have been payable to the participant in the
form of a joint and 50 percent survivor annuity if he had terminated employment
as of the date of his death with entitlement to supplemental retirement benefits
under the plan and the committee (as defined in section 3.1 below) had permitted
his supplemental retirement benefits commencement date to occur on the first day
of the calendar month coincident with or next following the date of his death,
taking into account actuarial reduction for commencement prior to the
participant’s attainment of age 65 years. The first payment to the spouse shall
be made as of the first day of the calendar month coincident with or next
following the date of participant’s death and the final payment shall be made as
of the first day of the calendar month during which the spouse’s death occurs.
If, prior to the participant’s death, the participant had elected pursuant to
section 2.4 above to receive his supplemental retirement benefits in a single
lump sum, in lieu of the monthly payments described above, such spouse shall be
entitled to receive a single lump sum equal to 50 percent of the lump sum value
of the participant’s supplemental retirement benefits as of the date of his
death, taking into account actuarial factors for payment prior to the
participant’s attainment of age 65 years. Such lump sum payment shall be made to
such spouse as soon as practicable following the participant’s death.

2.7 Spouse. For purposes of the plan, a person will be considered the “spouse”
of a participant as of any date if and only if such person and the participant
have been married in a religious or civil ceremony recognized under the laws of
the state where the marriage was contracted and the marriage remains legally
effective. Any person which is not, or who has ceased to be, a participant’s
“spouse” on the participant’s supplemental retirement benefit commencement date
(or, in the event of the participant’s death prior to his supplemental
retirement benefits commencement date, the date of his death) shall not be
considered the participant’s “spouse” for purposes of the plan.

2.8 Forfeiture Early Termination of Employment Period. If the participant’s
Employment Period ends early pursuant to paragraph 5 of his Employment Agreement
on account of a Termination for Cause or a Termination by Executive with Advance
Notice (as such terms are defined, respectively, in his Employment Agreement),
or if after the participant’s Employment

4

--------------------------------------------------------------------------------



Period ends (whether or not early and regardless of the reason) the participant
breaches any of his agreements in paragraph 7, 9, or 10 of his Employment
Agreement, the participant shall forfeit all of his supplemental retirement
benefits, if any, under the plan, no benefit under the plan shall thereafter be
payable to or with response to the participant or his spouse, and any benefit
under the plan theretofore paid to or with respect to the participant or his
spouse must be repaid to the company by the participant or his spouse promptly
upon demand. If the participant’s Employment Period ends early pursuant to
paragraph 5 of his Employment Agreement on account of a Termination without
Cause or a Termination by Executive for Good Reason (as such terms are defined,
respectively, in his Employment Agreement), the participant’s supplemental
retirement benefits under the plan shall be the supplemental retirement benefits
the participant would have been entitled to under the plan had his Employment
Period remained in effect until the earlier of the date on which (without any
extension thereof) such Employment Period was then scheduled to end pursuant to
his Employment Agreement or the date of his death and had the participant’s
salary in effect as of the last day of his Employment Period (or, if greater,
his Executive’s Reference Salary (as such term is defined in his Employment
Agreement)) continued until the earlier of such dates and been paid at the times
such salary would have been paid, and had the participant received no further
annual cash bonus.

2.9 Funding. The plan is intended to be non-qualified for purposes of the Code
and unfunded for purposes of the Code and ERISA. Benefits payable under the plan
to a participant and/or his spouse, as the case may be, shall be paid directly
by the company. The company shall not be required to segregate on its books or
otherwise any amount to be used for payment of supplemental retirement benefits
under the plan. Each participant and spouse is solely an unsecured creditor of
the company with respect to any benefit payable with respect to a participant
hereunder.

SECTION 3

General Provisions

3.1 Committee. The plan shall be administered by the plan administrative
committee of the retirement plan (the “committee”). The committee shall have, to
the extent appropriate, the same powers, rights, duties and obligations with
respect to the plan as it has with respect to the retirement plan. Each
determination provided for in the plan shall be made by the committee under such
procedure as may from time to time be prescribed by the committee and shall be
made in the absolute discretion of the committee. Any determination so made
shall be conclusive.

3.2 Employment Rights. Neither the establishment of, nor participation in, the
plan shall be construed to give any participant the right to be retained in the
service of the Pittway Companies or to any benefits not specifically provided by
the plan.

3.3 Taxes and Withholding. Each participant (or his spouse, as applicable) shall
be responsible for any taxes imposed on him (or his spouse) (“taxes”) by reason
of the establishment of, or his participation in, the plan, including, without
limitation, any Federal, state and/or local income or employment taxes imposed
on benefits or potential benefits under the plan (or on the value thereof) in
advance of the participant’s receipt of such benefits or potential benefits. The
company or a subsidiary of the company may deduct any taxes from payroll or

5

--------------------------------------------------------------------------------



other payments due the participant or his spouse. The committee shall deduct
from all payments under the plan any taxes required to be withheld, including,
without limitation, any Federal, state and or/local income or employment taxes.
In the event that such deductions and/or withholdings are not sufficient to pay
the taxes, the participant (or his spouse) shall promptly remit the deficit to
the company upon its request.

3.4 Interests Not Transferable. Except as to withholding of any tax under the
laws of the United States or any state, the interests of participants and their
spouses under the plan are not subject to the claims of their creditors and may
not be voluntarily or involuntarily transferred, assigned, alienated or
encumbered. No participant shall have any right to any benefit payments
hereunder prior to his termination of employment with the Pittway Companies.

3.5 Payment with Respect to Incapacitated Participants or Beneficiaries. If any
person entitled to benefits under the plan is under a legal disability or in the
committee’s opinion is incapacitated in any way so as to be unable to manage his
financial affairs, the committee may direct the payment of such benefit to such
person’s legal representative or to a relative or friend of such person for such
person’s benefit, or the committee may direct the application of such benefits
for the benefit of such person in any manner which the committee may select that
is consistent with the plan. Any payments made in accordance with the foregoing
provisions of this section shall be full and complete discharge of any liability
for such payments.

3.6 Limitation of Liability. To the extent permitted by law, no person
(including the company, any subsidiary of the company, the Board of Directors of
the company (the “Board”), the board of directors of any subsidiary of the
company, the committee, any present or former member of the Board or of the
board of directors of any subsidiary of the company or of the committee, and any
present or former officer of the company or of any subsidiary of the company)
shall be personally liable for any act done or omitted to be done in good faith
in the administration of the plan.

3.7 Controlling Law. The plan shall be construed in accordance with the
provisions of ERISA and other Federal laws, to the extent such provisions are
applicable to the plan. To the extent not inconsistent therewith, the plan shall
be construed in accordance with the laws of the State of Illinois.

3.8 Gender and Number. Where the context admits, words in the masculine gender
shall include the feminine and neuter genders the plural shall include the
singular and the singular shall include the plural.

3.9 Action by the Company. Any action required of or permitted by the company
under the plan, including action by the company to amend the plan, shall be by
resolution of the Board or by a duly authorized committee of the Board or by a
person or persons authorized by resolution of the Board or such committee. The
procedure for amending the plan is that the plan shall be amended by the
company’s taking appropriate corporate action to effectuate any amendment
considered by it to be advisable to be made. Appropriate corporate action
includes action by resolution of the Board, by a committee authorized by the
Board, or by a person or persons authorized by the Board or such committee, as
provided above.

6

--------------------------------------------------------------------------------



3.10 Successor to the Company. The term “company” as used in the plan shall
include any successor to the company by reason of merger, consolidation, the
purchase of all or substantially all of the company’s assets or otherwise.

3.11 Miscellaneous. The plan shall be binding upon and inure to the benefit of
the parties, their legal representatives, successors and assigns, and all
persons entitled to benefits hereunder. Any notice given in connection with the
plan shall be in writing and shall be delivered in person or by registered mail,
return receipt requested. Any notice given by registered mail shall be deemed to
have been given upon the date of delivery indicated on the registered mail
return receipt, if correctly addressed.

SECTION 4

Amendment and Termination

While the company expects to continue the plan, it must necessarily reserve, and
hereby does reserve, the right, either in general or as to one or more
particular particpants, to amend the plan from time to time or to terminate the
plan at any time; provided (i) that no amendment of the plan with respect to a
participant that reduces or eliminates any benefits such participant has accrued
as of the effective date of such amendment shall be effective unless such
participant consents to such amendment; and (ii) no amendment of the plan with
respect to a participant whose Employment Period under his Employment Agreement
has not yet ended that adversely affects such participant, or termination of the
plan with respect to such a participant, by the company on any date shall be
effective prior to the date on which (without any extension thereof) such
participant’s Employment Period is then scheduled to end pursuant to his
Employment agreement unless the participant consents to such amendment or
termination.

7

--------------------------------------------------------------------------------